PER CÚRIAM.
Fritz parked his automobile in front of the Rubber Company’s establishment and while it was there a truck belonging to the Rubber Company and a street car belonging .to the Cleveland Railway Co. came into collision, with the result that Fritz’s car was injured. Fritz recovered damages in the lower court and this action is brought to reverse it. Held by the Court of Appeals in reversing the verdict for Fritz:
1. It seems to have been the theory of the court below that the doctrine of res ipsa loquitur applied. The doctrine would certainly apply if there were but one defendant, but when there are two defendant's it’ is possible that one of them was not negligent at all and.a.verdict against that defendant'would be unjust. Case remanded for a new trial’ with the suggestion that evidence be secured fixing the liability.